UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7763


JOHN KEITH SMITH,

                Plaintiff - Appellant,

          v.

A. H. JAMALUDEEN, Doctor, Virginia Beach Correctional
Center; PATRICIA CUNNINGHAM-ALLEN, HSA, Virginia Beach
Correctional Center; K. MCWATERS, Director of Nurses,
Virginia Beach Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00341-RLW)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Keith Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Keith Smith seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice.       We    dismiss   the   appeal    for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on    November   16,    2010.    The    notice    of   appeal      was   filed   on

December 21, 2010. *      Because Smith failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We further deny Smith’s pending

motions for appointment of counsel and to compel.                    We dispense

with oral argument because the facts and legal contentions are


       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3